Citation Nr: 9926165
Decision Date: 09/14/99	Archive Date: 12/06/99

DOCKET NO. 97-28 644               DATE SEP 14, 1999

On appeal from the Department of Veterans Affairs Regional Office
in Houston, Texas

THE ISSUE

Entitlement to financial assistance in the purchase of an
automobile and adaptive equipment or adaptive equipment only.

REPRESENTATION

Appellant represented by: Paralyzed Veterans of America, Inc.

WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

John Z. Jones, Associate Counsel 

INTRODUCTION

The veteran served on active duty from March 1943 to March 1945.

This matter has come before the Board of Veterans' Appeals (Board)
on appeal from an April 1997 rating decision of the Houston, Texas,
Department of Veterans Affairs (VA) Regional Office (RO) which
denied entitlement to financial assistance in the purchase of an
automobile and adaptive equipment or adaptive equipment only.

REMAND

The Board acknowledges that it is obligated to seek out all issues
that are reasonably raised from a liberal reading of documents or
testimony of record and to identify all potential theories of
entitlement to a benefits under the law and regulations. See
Suttman v. Brown, 5 Vet.App. 127, 132 (1993) (citing EF v.
Derwinski, 1 Vet.App. 324, 326 (1991)); see also Douglas v.
Derwinski, 2 Vet.App. 435, 438-40 (1999). Based on the evidence of
record, the Board finds an unadjudicated claim of entitlement to
service connection for loss of use of the lower extremities on a
secondary basis. See generally Akles v. Derwinski, 1 Vet. App. II
8 (1991); Robinette v. Brown, 8 Vet. App. 69 (1995). Specifically,
the representative, in his June 1999 Informal Brief stated that the
veteran was claiming, in essence, that he had loss of use of both
lower extremities due to his service-connected disabilities of
bilateral thrombophlebitis.

A review of the record reveals that the veteran's original claim
seeking service connection for loss of use of the lower extremities
on a secondary basis was denied by the Board in March 1989. Unless
the Chairman of the Board orders reconsideration, all decisions of
the Board are final on the date stamped on the face of the
decision. 38 C.F.R. 20.1100; see also 38 U.S.C.A. 511(a), 7103,
7104(a). "If new and material evidence is presented or secured with
respect to a

- 2 - 

claim which has been disallowed, the Board shall reopen the claim
and review the former disposition of the claim." 38 U.S.C.A. 5108.

"New and material evidence" means evidence not previously submitted
to agency decision makers, which bears directly and substantially
upon the specific matter under consideration, which is neither
cumulative or redundant, and which by itself or in connection with
evidence previously assembled is so significant that it must be
considered in order to fairly decide the merits of the claim. 3 8
C.F.R. 3.156(a).

The Board notes that as a decision concerning the unadjudicated
claim would undoubtedly affect whether the veteran is entitled to
financial assistance in the purchase of an automobile and adaptive
equipment or adaptive equipment only, the issue of whether new and
material evidence has been submitted to reopen a claim of service
connection for loss of use of the lower extremities on a secondary
basis is considered to be inextricably intertwined with the pending
claim, and should be resolved prior to final appellate
consideration of issue currently on appeal to the Board. See Harris
v. Derwinski, 1 Vet.App. 180, 183 (1991). Thus, a decision
regarding the financial assistance claim must be held in abeyance
pending adjudication of the secondary service connection issue. See
Hoyer v. Derwinski, 1 Vet. App. 208, 209-10 (1991).

In view of the foregoing, and to evaluate properly the veteran's
claim, the case is REMANDED to the RO for the following
development:

1. The RO should develop and adjudicate the issue of whether new
and material evidence has been submitted to reopen a claim of
service connection for loss of use of the lower extremities on a
secondary basis, in accordance with 38 C.F.R. 3.156(a), and in
light of the courts' ruling in Hodge v. West, 155 F.3d 1356
(Fed.Cir. 1998), Elkins v. West, 12 Vet. App. 209 (1999), and
Winters v. West, 12 Vet. App. 203 (1999). (Note: If the
determination remains adverse to the veteran, the veteran and his
representative should be notified of the

- 3 - 

right to appeal. If a timely notice of disagreement is filed with
respect to the issue of secondary service connection for loss of
use of the lower extremities, the RO should furnish a statement of
the case, and the veteran and his representative should be provided
an opportunity to respond. This matter should be returned to the
Board only if a timely appeal is perfected.)

2. If service connection for loss of use of the lower extremities
is established, the RO should again review and adjudicate the issue
of entitlement to financial assistance in the purchase of an
automobile and adaptive equipment or adaptive equipment only.

Thereafter, the case should be returned to the Board for further
appellate review. In taking this action, the Board intimates no
opinion, either factual or legal, as to the ultimate conclusion
warranted in this case. No action is required by the veteran until
contacted by the RO.

The appellant has the right to submit additional evidence and
argument on the matter or matters the Board has remanded to the
regional office. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO. The
law requires that all claims that are remanded by the Board of
Veterans' Appeals or by the United States Court of Appeals for
Veterans Claims for additional development or other appropriate
action must be handled in an expeditious manner. See The Veterans'
Benefits Improvements Act of 1994, Pub. L. No. 103-446, 302, 108
Stat. 4645, 4658 (1994), 38 U.S.C.A. 5101 (West Supp. 1999)
(Historical and Statutory Notes). In addition, VBA's Adjudication
Procedure Manual, M21-1, Part IV,

4 -

directs the ROs to provide expeditious handling of all cases that
have been remanded by the Board and the Court. See M21-1, Part IV,
paras. 8.44-8.45 and 38.02-38.03.

DEBORAH W. SINGLETON 
Member, Board of Veterans' Appeals

Under 38 U.S.C.A. 7252 (West 1991 & Supp. 1999), only a decision of
the Board of Veterans' Appeals is appealable to the United States
Court of Appeals for Veterans Claims. This remand is in the nature
of a preliminary order and does not constitute a decision of the
Board on the merits of your appeal. 38 C.F.R. 20.1100(b) (1998).



